31 U.S. 26 (____)
6 Pet. 26
BANK OF THE UNITED STATES, PLAINTIFF
v.
WILLIAM GREEN AND OTHERS, DEFENDANTS.
Supreme Court of United States.

*28 The case was argued by Mr Doddridge for the marshal of the district of Ohio, and by Mr Ewing for the defendant.
Mr Chief Justice MARSHALL delivered the opinion of the court:
that the case was not within the jurisdiction of this court. The division of opinion was not upon any matter arising at the trial of the cause, but was upon a mere matter arising upon the service of the execution by the marshal; and was a mere question for the circuit court upon a collateral contest between the marshal and the bank, as to his right to fees. It was not therefore a case within the purview of the judicial act of 1802.